Timlin, J.
This is a suit to quiet title of the respondent to lands described in the complaint. Respondent had the legal title. Appellant claimed title by adverse possession of ten years under a quitclaim deed from one who had no title. It is not disputed that the appellant had such quitclaim deed *204or tbat it was in possession or that it occupied and inclosed the land, but it is claimed that it entered, took possession, held, and inclosed the land for the purpose of pasturing its cattle by; permission of the respondent. The appellant’s counsel thinks he has discovered thirty errors made by the court below in the trial of this simple issue. The first four errors are in the admission of evidence. Errors cannot be predicated upon the erroneous admission of evidence in a case tried by the court without a jury.
The question whether there is any competent evidence to sustain a finding or findings is entirely different and may be raised upon appeal or writ of error. The remaining twenty-six errors, it is claimed, also have occurred in the judicial investigation of the question whether or not the defendant entered and held under parol license from the plaintiff. There was the express testimony of two witnesses to the making of a parol license. There was testimony of other witnesses to admissions made by the managing agents of the defendant in corroboration of the existence of such license and proof that the plaintiff for thirteen years last past paid and the defendant did not pay the taxes on this land. This was amply sufficient to support the finding. The judgment must be affirmed.
By the Court. — It is so ordered.